Citation Nr: 1443314	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-40 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected fragmentation of Osgood-Schlatter's defect with callus and scar tissue, left knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1983 to June 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO.

This matter was previously remanded by the Board in January 2014.

In March 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

This appeal was processed via the Veterans Benefits Management System.  


FINDING OF FACT

The service-connected left knee disability is shown to be manifested by painful motion, but neither a limitation of flexion to 45 degrees or less nor a limitation of extension to 10 degrees or less is demonstrated; malunion of the tibia or fibula with more than slight knee disability is not demonstrated; neither recurrent subluxation or lateral instability, a dislocated or removed cartilage nor ankylosis is demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected fragmentation of Osgood-Schlatter's defect with callus and scar tissue, left knee are not met.  38 U.S.C.A.§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.41, 4.45, 4.59, 4.71a including Diagnostic Code (DC) 5299-5262 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  

Second, under 38 U.S.C.A. § 5103(a) , VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  

The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status. 

Next, the Board notes that the claim for a higher initial evaluation for a left knee disability arises from the Veteran's disagreement with a rating assigned in connection with the grant of service connection for the left knee disability.  

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  
Consequently, further discussion of the VCAA's notification requirements with regard to these claims is unnecessary.  

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  See 38 U.S.C.A. § 5103A(b).  

In addition, the Veteran was also afforded VA examinations throughout the course of the appeal, including a post-remand VA examination in March 2014.  

Moreover, the Board finds these examinations are adequate for rating purposes and the March 2014 examination substantially complied with the Board's remand instructions, because after a review of the record on appeal and an examination of the claimant, the examiner provided detailed findings as to the severity of his left knee disability that allows VA to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d) ; See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

During the recent hearing, the VLJ discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher initial evaluation for the left knee disability is ready to be considered on the merits.

In adjudicating the claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the left knee disability has not significantly changed and a uniform  evaluation is warranted.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).


Analysis

DCs 5256 through 5263 address disability ratings for the knee and leg.

Currently, the Veteran's disability is rated by analogy under DC 5299-5262 at 10 percent disabling.  See 38 C.F.R. § 4.20 (an unlisted condition may be rated under a closely related disease or injury in which the functions affected, anatomical localization, and symptomatology are closely analogous); 38 C.F.R. § 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99"). 

Under DC 5262, which involves impairment of the tibia and fibula, a 10 percent rating is warranted where there is malunion of the tibia and fibula with knee or ankle disability, and a 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  

In considering whether a higher rating is warranted for the service-connected left knee disability, the Board has to consider not only a higher rating under DC 5262 but also under other potentially applicable DCs as well so long as it does not constitute pyramiding.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Diagnostic Codes 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation.  As will be discussed, the evidence of record does not show that the Veteran has ankylosis of the knee, thus DC 5256 is not for application here.

Under Diagnostic Code 5257 for impairment based on recurrent subluxation or lateral instability of the knee, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Evidence of cartilage that is semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, calls for a 20 percent evaluation under DC 5258.  Symptomatic removal of semilunar cartilage, however, warrants a 10 percent rating under DC 5259.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

With regard to the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, applicable to limitation of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Finally, Diagnostic Code 5263 calls for a 10 percent rating on evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence will show, this DC is not for application in this case.

The Veteran was rated at 10 percent under DC 5262 based upon findings from the May 2010 VA examination where the Veteran exhibited flexion to 140 degrees and full extension.  Repeated flexion and extension of the knee showed no indication of pain, weakness, or fatigue.  Lateral and medial stress of the knee showed no laxity of the lateral or medial collateral ligaments; he had a negative anterior and posterior drawer sign.  He had a negative McMurray's sign and ambulated without appearance of discomfort.  He was mildly tender to palpation in his tibial tuberosity.  

The X-ray studies of the left knee showed fragmentation of Osgood-Schlatter's change due to trauma with resulting callus and scar tissue.  There was no indication of an ankle disability.  He had complaints of burning pain in the left tibia, which was also aching and sharp.  He stated that he had flare-ups with increased pain and weather changes but did not take any medication for this.  He uses a Neoprene brace.  Daily activities were limited (walking and standing) due to pain in the anterior tibia.  The disability sometimes interfered with his work of driving a truck.

The Veteran also underwent a March 2014 VA examination and reported having pain with ambulation and increased pain at night.  Left knee flexion was to 140 degrees or greater and left knee extension was to 0 degrees, both without pain.  After repetitive motion, the Veteran's results were the same, and there was no additional limited motion following the repetitive testing.  

The Veteran was noted to have functional loss and/or impairment of the knee and lower leg as it interfered with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation in the left knee.  The Veteran demonstrated normal strength for all muscle strength tests with the left knee.  

There was no evidence of recurrent patellar subluxation/dislocation as noted by the examiner.  He did not have medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  

There were no meniscus condition or any residuals of surgeries of the left knee.  The X-ray studies were noted to show no degenerative or traumatic arthritis or patellar subluxation.  The examiner noted that this disability did not impact his ability to work.  

Based on the evidence of the record, the Board finds that an evaluation in excess of 10 percent for the service-connected left knee disability is not assignable in this case.  

Under DC 5262 in order to get the next higher evaluation of 20 percent, the Veteran would have to show at least the functional equivalent of malunion of the tibia and fibula with moderate knee disability.  As the record shows, the Veteran does not have an ankle disability and medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  

To the extent that the Veteran reports having a burning sensation in his left tibia, the currently assigned 10 percent rating contemplates such manifestations as part of the overall knee joint disability.  See 38 C.F.R. § 4.59 (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  

Thus, the assigned rating addresses the Veteran's pain in the absence of demonstrated findings that would warrant a compensable rating under the applicable criteria.  See 38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Although the Board notes that, when rating the knee, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath, 1 Vet. App. at 593.  VA's General Counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).  

In this case, the Veteran does not have compensable limitation of extension or flexion under DCs 5260 and 5261.  He has demonstrated, on this record, of limitation of flexion and extension no worse than to 140 degrees and 0 degrees, respectively.  

The Board has considered the Veteran's contentions of pain and burning in his left tibia and the resulting impairment from his disability.  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Pain, without objective functional loss, does not require that a higher rating be assigned.  Id. (assignment of highest rating for pain without other objective findings would lead to potentially "absurd results").

Separate evaluations may also be assigned for subluxation or instability (DC 5257).  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  However, as discussed in the facts above, there are no objective findings of instability and the Veteran does not contend instability.  Thus, a separate rating under DC 5257 is not warranted.

The Board has considered other DCs but found that they do not apply.  The Veteran does not have ankylosis or a cartilage issue as demonstrated by the evidence of record.  

In sum, the Board finds against a higher rating in excess of 10 percent under all applicable DCs for the service-connected left knee disability.  


Extraschedular Consideration

The Board also considered whether the Veteran's left knee disability warranted referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id. 

In this case, the evidence does not show that the Veteran's left knee disability presents an exceptional disability picture, insofar as his symptoms are expressly contemplated by the rating schedule.  Concerning the left knee disability, the Veteran has complained of pain on motion and burning sensation in the tibia without actual objective findings of compensable loss of motion.  

Such symptoms are contemplated by the rating criteria in conjunction with 38 C.F.R. §§ 4.40, 4.55, and 4.59.  The applicable diagnostic codes expressly consider limitation of motion and painful motion.  In other words, they adequately contemplate the Veteran's symptoms.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In the present case, the Veteran is not service connected for any other disability other than the left knee disability, thus consideration under Johnson is not applicable.  

In sum, as the rating criteria adequately contemplate the Veteran's symptoms of his left knee disability, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation for his disability under 38 C.F.R. § 3.321 is not warranted.  

Consequently, the second and third steps of the analysis need not be addressed at this time.  See Thun, 22 Vet. App. 1111.  



ORDER

An evaluation in excess of 10 percent for the service-connected fragmentation of Osgood-Schlatter's defect with callus and scar tissue, left knee, is denied.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


